 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
 8
 9 EVAN CANAHAN,
10               Plaintiff,                        No. 2:17-CV-0086-SAB
11               v.
12 DAVID LEON,                                     ORDER SETTING TRIAL DATE
13               Defendant.                        AND DEADLINES
14
15                                                 BENCH TRIAL SET FOR
16                                                 FEBRUARY 1, 2022 @ 9:00 AM
17
18        A telephonic scheduling conference was held in this matter on May 25,
19 2021. Mark Choate appeared on behalf of Plaintiff and Dylan Jackson and Jeff
20 Sbaih appeared on behalf of Defendant. At the hearing, the Court asked the parties
21 to submit their unavailable dates in order to reset the trial date. The parties have
22 submitted their schedules and thus the Court sets a trial date and case deadlines.
23        Accordingly, IT IS HEREBY ORDERED:
24                                    TRIAL DATES
25 1. Bench Trial. The bench trial shall commence on February 1, 2022, at 9:00
26 a.m. in Seattle, Washington. Counsel estimates a trial length of seven (7) days.
27 //
28 //

     ORDER SETTING TRIAL DATE AND DEADLINES # 1
 1 2. Pretrial Conference. A pretrial conference will be held by video on January
 2 10, 2022, at 9:00 a.m. Case participants will be provided with separate call-in
 3 details by email from the Court’s staff.
 4                                MOTION DEADLINES
 5 3. Dispositive Motions. All dispositive motions shall be filed and served on or
 6 before September 22, 2021.
 7 4. Motions in Limine.
 8         A. Motions in Limine: shall be filed and served on or before December 21,
 9 2021.
10         B. Responses: shall be filed and served on or before December 28, 2021.
11         C. Replies: shall be filed and served on or before January 4, 2022.
12         D. Notation: Motions in limine shall be noted for hearing at the pretrial
13 conference.
14                        TRIAL PREPARATION DEADLINES
15 5. Exhibit and Witness Lists.
16         A. Exhibit Lists and Witness Lists: shall be filed and served and exhibits
17 made available for inspection (or copies provided), on or before December 28,
18 2021.
19         B. Identification: The witness list shall include identification of each
20 witness’s testimony.
21         C. Notation of Exhibits: Where feasible, all exhibits identified in depositions
22 shall be pre-marked with the exhibit numbers that will be used at trial. Plaintiff’s
23 trial exhibits are to be numbered 1 through 199; Defendant’s exhibits are to be
24 numbered 200 and following.
25         D. Objections: Objections to the opposing party’s witness list or exhibit list
26 and any accompanying briefs shall be filed and served on or before January 4,
27 2022.
28

     ORDER SETTING TRIAL DATE AND DEADLINES # 2
 1         E. Responses: Responses, if any, to objections shall be filed and served on or
 2 before January 11, 2022.
 3 6. Pretrial Exhibit Stipulation.
 4         A. Stipulation: The parties shall prepare a pretrial exhibit stipulation that
 5 shall contain each party's numbered list of all trial exhibits with the opposing
 6 party’s objections to each exhibit, including the basis of the objection and the
 7 offering party's brief response. All exhibits to which there is no objection shall be
 8 deemed admitted, subject to any objections at trial that could not be raised in
 9 advance.
10         B. Deadline: The pretrial exhibit stipulation shall be filed on January 11,
11 2022.
12         C. Objections to witness and exhibits shall be heard at the pretrial
13 conference.
14 7. Pretrial Order.
15         A. Deadline: A joint Pretrial Order, prepared in accordance with the format
16 provided in Local Rule 16.1(b), shall be filed on or before January 11, 2022, and a
17 copy e-mailed in Word format to the Court at bastianorders@waed.uscourts.gov.
18         B. Consistency: The list of exhibits contained in the joint Pretrial Order shall
19 reflect the exhibit marking scheme described above in paragraph 10(A).
20         C. Duplicative Exhibits: In preparing the joint Pretrial Order, the parties
21 shall confer regarding duplicate exhibits and determine which party will submit
22 such exhibits for trial.
23 8. Trial Briefs and Proposed Findings of Fact and Conclusions of Law. Trial
24 briefs and proposed findings of fact and conclusions of law shall be filed by
25 January 7, 2022.
26 9. Submissions on the First Day of Trial. The Court requires that the following
27 be submitted to the courtroom deputy clerk on the first day of trial:
28

     ORDER SETTING TRIAL DATE AND DEADLINES # 3
 1        A. Exhibits. Exhibits for presentation at the trial in tabbed binders indexed
 2 by exhibit number with exhibit tags placed consistently on the bottom right corner
 3 of each exhibit. Counsel shall submit to the Court an original binder and two
 4 copied binders of their exhibits together with three discs or flash drives containing
 5 the same.
 6        B. Exhibit List. One copy of a final joint exhibit list.
 7        C. Witness List. One copy of witness lists in the order in which the witnesses
 8 are expected to be called to testify.
 9                                  MODIFICATIONS
10 10. Good Cause. Pursuant to Rule 16 of the Federal Rules of Civil Procedure, this
11 schedule shall not be modified unless the Court finds good cause to grant leave for
12 modifications.
13        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
14 this Order and to provide copies to counsel.
15        DATED this 2nd day of June 2021.
16
17
18                         ___________________________________
                                     Stanley A. Bastian
19                               United States District Judge
20
21
22
23
24
25
26
27
28

     ORDER SETTING TRIAL DATE AND DEADLINES # 4
